DETAILED ACTION
This first non-final action is in response to applicants’ preliminary amendment filed on 01/24/2022.  Claims 2-21 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 09/13/2021 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022 have been placed in the application file, and the information referred therein has been considered as to the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 11,152,108 B2
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of parent U.S. Patent No. 11,152,108 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 2-21 are to be found in parent patent claims 1-20.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the instant application claims 2-21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.
Claims Comparison Table

Instant Application:
17/447,557
U.S. Patent No. 11,152,108 B2
(common inventive entity and assignee)
Claim 2:
A method for authenticating a network device residing in a clinical environment, the method comprising:
processing, by an authentication proxy in communication with (i) the network device residing in the clinical environment, and (ii) an authentication system, an authentication request from the network device residing in the clinical environment via a first network connection, wherein the authentication request includes identifying information associated with the clinical environment, and wherein the clinical environment includes one or more medical devices in communication with the network device;
transmitting login credentials usable to authenticate the network device to the authentication system via a second network connection different from the first network connection via which the authentication request was received; 
receiving a token from the authentication system, the token being usable by the network device to transmit requests to the authentication system; and
transmitting the token to the network device residing in the clinical environment via the first network connection that is different from the second network connection via which the token was received.
Claim 1:
A method for authenticating a network device residing in a clinical environment using a token, the method comprising: processing, by an authentication proxy in communication with (i) the network device residing in the clinical environment, and (ii) an authentication system configured to authenticate requests from the network device, an authentication request from the network device residing in the clinical environment via a first network connection, wherein the authentication request includes identifying information associated with the clinical environment, and wherein the clinical environment includes one or more infusion pumps in communication with the network device;
identifying login credentials to be used to authenticate the network device residing in the clinical environment;
transmitting the login credentials to the authentication system via a second network connection different from the first network connection via which the authentication request was received; receiving a security token from the authentication system, the security token being usable by the network device to transmit requests to the authentication system via the second network connection; and
transmitting the security token to the network device residing in the clinical environment via the first network connection that is different from the second network connection via which the security token was received.
Claim 3:
The method of claim 2, wherein the first network connection is a WebSocket connection.
Claim 2:
The method of claim 1, wherein the first network connection is a WebSocket connection.
Claim 4:
The method of claim 2, wherein the first network connection is secured and authenticated.
Claim 3:
The method of claim 1, wherein the first network connection is secured and authenticated.
Claim 5:
The method of claim 2, further comprising causing the network device residing in the clinical environment to transmit a signed request to the authentication system.
Claim 4:
The method of claim 1, further comprising causing the network device residing in the clinical environment to transmit a signed request to the authentication system.


Claim 6:
The method of claim 2, wherein the first network connection and the second network connection are both established over a wide area network.
Claim 5:

The method of claim 1, wherein the first network connection and the second network connection are both established over a wide area network.
Claim 7:
The method of claim 2, further comprising receiving a message from the network device residing in the clinical environment via the first network connection, wherein the messages include information associated with the one or more medical devices in communication with the network device.
Claim 6:
The method of claim 1, further comprising receiving a message from the network device residing in the clinical environment via the first network connection, wherein the messages include information associated with the one or more infusion pumps in communication with the network device.
Claim 8:
The method of claim 7, wherein the network device is configured to communicate with the one or more medical devices over a local area network.
Claim 7:
The method of claim 6, wherein the network device is configured to communicate with the one or more infusion pumps over a local area network.
Claim 9:
A system configured to authenticate a network device residing in a clinical environment, the system comprising:
one or more processors in communication with (i) a network device residing in the clinical environment, and (ii) an authentication system configured to authenticate requests from the network device; and
one or more memories in communication with the one or more processors and storing computer-executable instructions that, when executed by the one or more processors, configure the one or more processors to:
process an authentication request from the network device residing in the clinical environment via a first network connection, wherein the authentication request includes identifying information associated with the clinical environment, and wherein the clinical environment includes one or more medical devices in communication with the network device; cause login credentials usable to authenticate the network device to be transmitted to the authentication system via a second network connection different from the first network connection via which the authentication request was received;
receive a token from the authentication system, the token being usable by the network device to transmit requests to the authentication system; and
cause the token to be transmitted to the network device residing in the clinical environment via the first network connection that is different from the second network connection via which the token was received.
Claim 8:
A system configured to authenticate a network device residing in a clinical environment using a token, the system comprising: one or more processors in communication with (i) a network device residing in the clinical environment, and (ii) an authentication system configured to authenticate requests from the network device; and one or more memories in communication with the one or more processors and storing computer-executable instructions that, when executed by the one or more processors, configure the one or more processors to: 
process an authentication request from the network device residing in the clinical environment via a first network connection, wherein the authentication request includes identifying information associated with the clinical environment, and wherein the clinical environment includes one or more infusion pumps in communication with the network device; 
identify login credentials to be used to authenticate the network device residing in the clinical environment;
cause the login credentials to be transmitted to the authentication system via a second network connection different from the first network connection via which the authentication request was received; 
receive a security token from the authentication system, the security token being usable by the network device to transmit requests to the authentication system via the second network connection; and
cause the security token to be transmitted to the network device residing in the clinical environment via the first network connection that is different from the second network connection via which the security token was received.
Claim 10:
The system of claim 9, wherein the first network connection is a WebSocket connection.
Claim 9:
The system of claim 8, wherein the first network connection is a WebSocket connection.
Claim 11:
The system of claim 9, wherein the first network connection is secured and authenticated.
Claim 10:
The system of claim 8, wherein the first network connection is secured and authenticated.
Claim 12:
The system of claim 9, wherein the computer-executable instructions, when executed by the one or more processors, further configure the one or more processors to cause the network device residing in the clinical environment to transmit a signed request to the authentication system.
Claim 11:
The system of claim 8, wherein the computer-executable instructions, when executed by the one or more processors, further configure the one or more processors to cause the network device residing in the clinical environment to transmit a signed request to the authentication system.
Claim 13:
The system of claim 9, wherein the first network connection and the second network connection are both established over a wide area network.
Claim 12:
The system of claim 8, wherein the first network connection and the second network connection are both established over a wide area network.
Claim 14:
The system of claim 9, wherein the computer-executable instructions, when executed by the one or more processors, further configure the one or more processors to receive a message from the network device residing in the clinical environment via the first network connection, wherein the messages include information associated with the one or more medical devices in communication with the network device.
Claim 13:
The system of claim 8, wherein the computer-executable instructions, when executed by the one or more processors, further configure the one or more processors to receive a message from the network device residing in the clinical environment via the first network connection, wherein the messages include information associated with the one or more infusion pumps in communication with the network device.
Claim 15:
The system of claim 14, wherein the network device is configured to communicate with the one or more medical devices over a local area network.
Claim 14:
The system of claim 13, wherein the network device is configured to communicate with the one or more infusion pumps over a local area network.
Claim 16:
Non-transitory physical computer storage storing computer- executable instructions that, when executed by one or more computing devices in communication with (i) a network device residing in a clinical environment, and (ii) an authentication system, configure the one or more computing devices to:
process an authentication request from the network device residing in the clinical environment via a first network connection, wherein the authentication request includes identifying information associated with the clinical environment, and wherein the clinical environment includes one or more medical devices in communication with the network device; cause login credentials usable to authenticate the network device to be transmitted to the authentication system via a second network connection different from the first network connection via which the authentication request was received;
receive a token from the authentication system, the token being usable by the network device to transmit requests to the authentication system; and
cause the token to be transmitted to the network device residing in the clinical environment via the first network connection that is different from the second network connection via which the token was received.
Claim 15:
Non-transitory physical computer storage storing computer-executable instructions that, when executed by one or more computing devices in communication with (i) a network device residing in a clinical environment, and (ii) an authentication system configured to authenticate requests from the network device, configure the one or more computing devices to:
process an authentication request from the network device residing in the clinical environment via a first network connection, wherein the authentication request includes identifying information associated with the clinical environment, and wherein the clinical environment includes one or more infusion pumps in communication with the network device; identify login credentials to be used to authenticate the network device residing in the clinical environment;
cause the login credentials to be transmitted to the authentication system via a second network connection different from the first network connection via which the authentication request was received;
receive a security token from the authentication system, the security token being usable by the network device to transmit requests to the authentication system via the second network connection; and
cause the security token to be transmitted to the network device residing in the clinical environment via the first network connection that is different from the second network connection via which the security token was received.
Claim 17:
The non-transitory physical computer storage of claim 16, wherein the first network connection is a secured and authenticated WebSocket connection.
Claim 16:
The non-transitory physical computer storage of claim 15, wherein the first network connection is a secured and authenticated WebSocket connection.
Claim 18:
The non-transitory physical computer storage of claim 16, wherein the computer-executable instructions, when executed by the one or more computing devices, further configure the one or more computing devices to cause the network device residing in the clinical environment to transmit a signed request to the authentication system.
Claim 17:
The non-transitory physical computer storage of claim 15, wherein the computer-executable instructions, when executed by the one or more computing devices, further configure the one or more computing devices to cause the network device residing in the clinical environment to transmit a signed request to the authentication system.
Claim 19:
The non-transitory physical computer storage of claim 16, wherein the first network connection and the second network connection are both established over a wide area network.
Claim 18:
The non-transitory physical computer storage of claim 15, wherein the first network connection and the second network connection are both established over a wide area network.
Claim 20:
The non-transitory physical computer storage of claim 16, wherein the computer-executable instructions, when executed by the one or more computing devices, further configure the one or more computing devices to receive a message from the network device residing in the clinical environment via the first network connection, wherein the messages include information associated with the one or more medical devices in communication with the network device.
Claim 19:
The non-transitory physical computer storage of claim 15, wherein the computer-executable instructions, when executed by the one or more computing devices, further configure the one or more computing devices to receive a message from the network device residing in the clinical environment via the first network connection, wherein the messages include information associated with the one or more infusion pumps in communication with the network device.
Claim 21:
The non-transitory physical computer storage of claim 16, wherein the network device is configured to communicate with the one or more medical devices over a local area network.
Claim 20:
The non-transitory physical computer storage of claim 15, wherein the network device is configured to communicate with the one or more infusion pumps over a local area network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Dicks et al. (US 20080097552 A1) is cited for medical device communication over different networks with a mobile computing device.
Corndorf (20120330380) is cited for communication over body area network of implantable medical devices using authentication.
Juels (US 8886316 B1) is cited for medical device communication with a monitoring device that requests access over a secure channel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

09.02.2022